  Case: 1:21-cv-00033-SNLJ Doc. #: 10 Filed: 07/27/21 Page: 1 of 2 PageID #: 63




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                  SOUTHEASTERN DIVISION

DONALD J. HENNINGFELD,                              )
                                                    )
                Plaintiff,                          )
                                                    )
        V.                                          )            No. 1:21-cv-00033-SNLJ
                                                    )
DR. PHILIP TIPPEN, et al.,                          )
                                                    )
                Defendants.                         )

                                 MEMORANDUM AND ORDER

        This matter comes before the Court on the motion of plaintiff Donald J. Henningfeld for

an extension of time in which to file his amended complaint. (Docket No. 9). In the motion,

plaintiff states that he needs additional time to order his medical records and prepare the correct

information. He also notes that he has limited access to the law library and that he is in protective

custody. Plaintiff seeks an extension of ninety days.

        Having reviewed the motion, the Court finds that it should be granted. However, the Court

will not give plaintiff the full ninety days that he has requested. Instead, the Court will give plaintiff

an additional forty-five (45) days from the date of this order in which to file an amended complaint

in accordance with the instructions set forth in the Court's order of July 15, 2021. If plaintiff fails

to comply, this action will be dismissed without prejudice and without further notice. If plaintiff

needs more time beyond the forty-five days provided in this order, he must file a new motion for

an extension of time which specifies what efforts he has made to comply with the Court's order,

and his need for extra time.

       Accordingly,
  Case: 1:21-cv-00033-SNLJ Doc. #: 10 Filed: 07/27/21 Page: 2 of 2 PageID #: 64




          IT IS HEREBY ORDERED that plaintiffs motion for an extension of time to file his

amended complaint (Docket No. 9) is GRANTED.

          IT IS FURTHER ORDERED that plaintiff shall have forty-five (45) days from the date

of this order in which to file his amended complaint, in accordance with the instructions set forth

in the Court's order of July 15, 2021.

          IT IS FURTHER ORDERED that if plaintiff fails to file an amended complaint within

forty-five (45) days of the date of this order, in accordance with the instructions set forth in the

Court's order of July 15, 2021, this action shall be dismissed without prejudice and without further

notice.

          IT IS FURTHER ORDERED that upon receipt of plaintiffs amended complaint, the

Court will review it pursuant to 28 U.S.C. § 1915.

          Dated this J l/~day of   ..'.:l"   c.-.   f vI          , 2021.

                                                                 ~ . ifiifft=PL'
                                                           STEPHEN N. LIMBAO~
                                                           SENIOR UNITED STATES DISTRICT JUDGE




                                                             2
